                     1    LAWYERS FOR JUSTICE, PC
                          Edwin Aiwazian, Bar No. 232943
                     2    410 West Arden Avenue, Suite 203
                          Glendale, CA 91203
                     3    (818) 265-1020

                     4    Attorneys for Plaintiff
                          AR’MANEY LEWIS
                     5
                           MORGAN, LEWIS & BOCKIUS LLP
                     6     Christopher J. Banks, Bar No. 218779
                           Karen Y. Cho, Bar No. 274810
                     7     Maureen N. Beckley, Bar No. 316754
                           One Market, Spear Street Tower
                     8     San Francisco, CA 94105-1596
                           Tel: +1.415.442.1000
                     9     Fax: +1.415.442.1001
                           christopher.banks@morganlewis.com
                    10     karen.cho@morganlewis.com
                           maureen.beckley@morganlewis.com
                    11
                           MORGAN, LEWIS & BOCKIUS LLP
                    12     Jacqueline Cookerly Aguilera, Bar No. 166579
                           300 South Grand Avenue
                    13     Twenty-Second Floor
                           Los Angeles, CA 90071-3132
                    14     Tel: +1.213-229-2500
                           Fax: +1.213-229-2501
                    15     jackie.aguilera@morganlewis.com

                    16     Attorneys for Defendant
                           ABB/CON-CISE OPTICAL GROUP LLC
                    17
                    18                                  UNITED STATES DISTRICT COURT

                    19                               NORTHERN DISTRICT OF CALIFORNIA

                    20     AR’MANEY LEWIS, individually, and on           Case No. 4:19-cv-02311-LB
                                                                                                 HSG
                           behalf of other members of the general
                    21     public similarly situated,                     JOINT STIPULATED REQUEST AND
                                                                          [PROPOSED] ORDER FOR
                    22                              Plaintiff,            DISMISSAL, WITH PREJUDICE, OR,
                                                                          IN THE ALTERNATIVE, TO STRIKE
                    23                     vs.                            PORTIONS OF PLAINTIFF’S
                                                                          COMPLAINT
                    24     ABB OPTICAL GROUP LLC, an unknown
                           business entity; ABB CON-CISE OPTICAL          Complaint Filed:   February 28, 2019
                    25     GROUP LLC, an unknown business entity;         Complaint Removed: April 29, 2019
                           and DOES 1 through 100, inclusive
                    26
                                                    Defendants.
                    27
MORGAN, LEWIS &     28                                                                      Joint Stipulated Request and
 BOCKIUS LLP                                                                             [Proposed] Order for Dismissal,
 ATTORNEYS AT LAW                                                                          or, in the alternative, to Strike
  SAN FRANCISCO
                                                                                           Case No. 4:19-CV-02311-LB     HSG
                         DB2/ 36611120.2
                     1             Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiff Ar’Maney Lewis (“Plaintiff”)

                     2    and Defendant ABB/CON-CISE Optical Group, LLC. (“ABB”) (collectively, the “Parties”), by

                     3    and through their respective undersigned counsel, hereby submit this Joint Stipulated Request and

                     4    [Proposed] Order for Dismissal with Prejudice, or in the alternative, Order to Strike Portions of

                     5    Plaintiff’s Complaint, as described below, and stipulate and agree as follows:

                     6             WHEREAS, on February 28, 2019, Plaintiff filed a complaint against ABB in Alameda

                     7    County Superior Court, Case No. RG19008874. Plaintiff asserted claims against ABB for alleged

                     8    failure to pay regular, minimum, and overtime wages, failure to provide lawful meal and rest

                     9    breaks, failure to reimburse for necessary business expenses, failure to provide accurate itemized
                    10    wage statements, failure to pay timely wages under California Labor Code § 204, and failure to

                    11    pay timely wages after separation. Plaintiff also sought to recover attorneys’ fees and costs.

                    12             WHEREAS, on April 29, 2019, the ABB removed the case to federal court.

                    13             WHEREAS, on May 1, 2019, the Parties began meeting and conferring to discuss

                    14    Plaintiff’s Complaint and ultimately agreed that Plaintiff would dismiss and/or strike the

                    15    following allegations from her Complaint:

                    16                Allegations alleging violations for Labor Code § 204 claim for failure to timely pay

                    17                 wages during employment, including ¶¶ 33, 34; Plaintiff’s Sixth Cause of Action ¶¶

                    18                 89-94; and Prayer For Relief, ¶¶ 35-38, of Plaintiff’s Complaint;

                    19                Allegations alleging violation of Labor Code § 1174(d) claim for failure to maintain
                    20                 and preserve records, including Plaintiff’s Eight Cause of Action, ¶¶ 102-106 and

                    21                 Prayer For Relief, ¶¶ 44-47;

                    22                Paragraph 57 of the Prayer for Relief.

                    23             WHEREAS, Plaintiff further stipulates that she is not alleging a violation of Labor Code §

                    24    203 claim premised on meal and rest break premiums.

                    25
                    26
                    27
MORGAN, LEWIS &     28                                                                               Joint Stipulated Request and
 BOCKIUS LLP                                                                                      [Proposed] Order for Dismissal,
 ATTORNEYS AT LAW
                                                                          1                         or, in the alternative, to Strike
  SAN FRANCISCO
                                                                                                    Case No. 4:19-CV-02311-LB     HSG
                         DB2/ 36611120.2
                    1    IT IS THUS HEREBY STIPULATED THAT the following paragraphs are hereby stricken from

                    2    Plaintiff’s Complaint: paragraphs 33, 89-94, 101-106 and from the allegations in Plaintiff’s

                    3    Complaint and paragraphs 35-38, 44-47 and 57 of the Prayer for Relief in Plaintiff’s Complaint.

                    4    Additionally, Plaintiff stipulates that she is not alleging a violation of Labor Code § 203 premised

                    5    on meal and rest break premiums.

                    6             IT IS HEREBY FURTHER STIPULATED that Plaintiff’s Sixth and Eight causes of

                    7    action are hereby dismissed.

                    8             IT IS HEREBY FURTHER STIPULATED that Plaintiff is not alleging a violation of

                    9    Labor Code § 203 claim premised on meal and rest break premiums.
                  10
                  11      Dated: May 21, 2019                   MORGAN, LEWIS & BOCKIUS LLP
                  12
                                                               By _ /s/ Christopher J. Banks
                  13                                              Christopher J. Banks
                                                                  Jacqueline Cookerly Aguilera
                  14                                              Karen Y. Cho
                                                                  Maureen N. Beckley
                  15                                              Attorneys for Defendants
                                                                 ABB/CON-CISE OPTICAL GROUP LLC
                  16
                          Dated: May 21, 2019                   LAWYERS FOR JUSTICE, PC
                  17
                  18                                           By /s/ Edwin Aiwazian
                                                                  Edwin Aiwazian
                  19                                              Attorneys for Plaintiff
                                                                 AR’MANEY LEWIS
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28                                                                                  Joint Stipulated Request and
                                                                                                   [Proposed] Order for Dismissal,
MORGAN, LEWIS &                                                            2                         or, in the alternative, to Strike
 BOCKIUS LLP
 ATTORNEYS AT LAW       DB2/ 36611120.2                                                              Case No. 4:19-CV-02311-LB     HSG
  SAN FRANCISCO
                    1                                           [PROPOSED] ORDER

                    2             Based upon the Stipulation between the parties, and good cause appearing, Plaintiff

                    3    Ar’Maney Lewis’ Sixth and Eighth causes of action in her Complaint are hereby dismissed

                    4    without prejudice or, in the alternative, stricken from Plaintiff’s Complaint, and that the following

                    5    paragraphs are hereby stricken from Plaintiff’s Complaint: paragraphs 33, 89-94, 101-106 and

                    6    from the allegations in Plaintiff’s Complaint and paragraphs 35-38, 44-47 and 57 of the Prayer for

                    7    Relief in Plaintiff’s Complaint. Additionally, Plaintiff stipulates that she is not alleging a

                    8    violation of Labor Code § 203 premised on meal and rest break premiums.

                    9             The Parties shall bear their own costs and fees associated with this stipulation.
                  10              IT IS SO ORDERED.

                  11
                  12
                  13     DATED: ______________________
                                       5/22/2019                                 __________________________________
                                                                                 HONORABLE
                                                                                 HAYWOOD S.HAYWARD       GILLIAM
                                                                                              GILLIAM, JR.
                  14                                                             UNITED STATES DISTRICT JUDGE
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28                                                                                    Joint Stipulated Request and
                                                                                                     [Proposed] Order for Dismissal,
MORGAN, LEWIS &                                                              3                         or, in the alternative, to Strike
 BOCKIUS LLP
 ATTORNEYS AT LAW       DB2/ 36611120.2                                                                Case No. 4:19-CV-02311-LB     HSG
  SAN FRANCISCO
